Hall, Justice.
[Stewart, ordinary of Sumter county, for use of Ella Meeks, brought suit on the guardian’s bond of David G. Rodgers, against him, as principal, and Joel Aycock, as security. Neither defendant appeared. When the case was called, plaintiff introduced in evidence a certified copy of the bond and a return máde by the guardian. This charged himself with $983.34, and then stated that this was received in Confederate money, which became worthless and still remains on hand. Counsel for plaintiff announced that he relied on the item showing receipt of funds, and not on the statement as to Confederate money.Counsel for plaintiff wrote out the verdict for $983.34, which was signed, the court having instructed the jury that there being no defence or controversy, the plaintiff-was entitled to a verdict for the amount which the defendant admitted to be due.
*811Defendant moved for a new trial, on the ground that the verdict was contrary to and unsupported by evidence; that the court erred in Ms instruction; and that the jury signed the verdict without charge or instructions, except as stated above.
The motion was sustained, and plaintiff excepted.]